 Case 20-02834       Doc 70    Filed 02/26/20 Entered 02/26/20 18:54:41       Desc Main
                                 Document     Page 1 of 3



                                          In the

           United States Bankruptcy Court
                         For the Northern District of Illinois



                                              EASTERN DIVISION
 IN RE                                        HON. JACK B. SCHMETTERER

 LINDRAN PROPERTIES, LLC (SHORLINE),          CASE NO. 20-02834
                                              CHAPTER 11
                              DEBTOR.
                                              HEARING DATE: FEBRUARY 27, 2020
                                              HEARING TIME: 11:00 A.M.




                     OBJECTION TO ENTRY OF
                  COLLATERAL SURCHARGE ORDER
         The City of Chicago objects to entry of the proposed order [Docket 60] granting
the Debtor’s motion [Docket 24] approving surcharge of the Trustee’s collateral
pursuant to 11 U.S.C. § 506(c). The order as drafted affects collateral of other secured
creditors with superior interests to the Trustee.
         By its motion, the Debtor purports to surcharge the collateral of the indenture
trustee for certain bondholders who financed the purchase of the Debtor’s real
properties. The Trustee has liens on those properties. The order purports to be
agreed. However, the proposed relief ignores the interests of other lienholders, who
have liens ahead of the Trustee.
         Paragraph 2 of the proposed order provides,
               Pursuant to Section 506(c) of the Bankruptcy Code, a
               surcharge of up to $300,000, in addition to the Closing Cost
 Case 20-02834      Doc 70    Filed 02/26/20 Entered 02/26/20 18:54:41       Desc Main
                                Document     Page 2 of 3


             Surcharge, shall be paid out from the proceeds of the
             contemplated sale of the Property (the “Carve-Out”) to pay
             for the professional and statutory fees described in Exhibit
             A.2 The Carve-Out shall not be subject to the liens of the
             Trustee or any other party asserting a lien in the proceeds
             of the sale, except with respect to any amount remaining
             after the payment of all fees and expenses set forth in
             Exhibit A[.]
Thus, if the proposed order is entered, $300,000.00 will come off the top of the
proceeds of the anticipated sale of the properties. However, the Trustee’s lien interest
is behind at least two other categories of liens that are on some or all of the properties:
the statutory liens of the Receiver appointed by the state court to maintain the
properties, and mechanics’ liens. Tax liens may also be superior to the Trustee’s liens,
if there are any.
      If the Trustee wants to let some of its collateral be used to fund professionals
in this case, that is up to the Trustee, but the Trustee can’t mandate the surcharge
of someone else’s collateral. The effect of the order would be to give the Trustee’s
discretionary distribution priority greater than its lien. Any carve out must come
from sale proceeds available after higher-priority liens and claims are satisfied.
      Accordingly, the court should deny the Debtor’s surcharge motion, unless and
until any order authorizing the surcharge respects the rights of senior lienholders.


 Dated: February 26, 2020                     Respectfully submitted,

 Mark A. Flessner                             THE CITY OF CHICAGO
 Corporation Counsel
 Charles A. King                              Mark A. Flessner
 Assistant Corporation Counsel - Senior       Corporation Counsel
 Chicago Department of Law
 121 N. LaSalle St., Suite 400                By: /s/ Charles A. King
 Chicago, IL 60602                                Asst. Corporation Counsel - Senior
 312-742-0019
 chuck.king@cityofchicago.org
 Case 20-02834       Doc 70   Filed 02/26/20 Entered 02/26/20 18:54:41   Desc Main
                                Document     Page 3 of 3




                               CERTIFICATE OF SERVICE


       I, Charles A. King, an attorney, hereby certify that on February 26, 2020, I
caused a copy of the attached Objection to Entry of Collateral Surcharge Order to be
served via the court’s electronic noticing system for Registrants on those designated
to receive such service as provided on the attached Service List.
                                              /s/ Charles A. King


                                     SERVICE LIST
Registrants
(Via CM/ECF)


William S. Hackney, III           whackney@salawus.com
J. Mark Fisher                    mfisher@schiffhardin.com
Jin Yan                           jyan@schiffhardin.com
Jeffrey L. Gansberg               Jeffrey.l.gansberg@usdoj.gov
Kevin H. Morse                    kmorse@clarkhill.com
Scott N. Schreiber                sschreiber@clarkhill.com
Eric E. Walker                    ewalker@perkinscoie.com
Steven B. Chaiken                 schaiken@ag-ltd.com
James Kapp                        jkapp@mwe.com
Joseph M. Robinson                jmrobinson@mwe.com
Patrick S. Layng                  USTPRegion11.ES.ECF@usdoj.gov
